          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 1 of 51




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT MICKENS,                )                      02-cv-1064
                               )
                Petitioner,    )                      ELECTRONICALLY FILED
                               )
      vs.                      )
                               )
MICHAEL CLARK, SUPERINTENDENT, )
and THE ATTORNEY GENERAL OF    )
THE COMMONWEALTH OF            )
PENNSYLVANIA,                  )
                               )
                Respondents.   )

     MEMORANDUM OPINION DENYING “ ‘(INDEPENDENT ACTION)’ PURSUANT
          TO RULE 60(b) FEDERAL R.CIV.P. 60(b)(6)(2)(d)” (Doc. No. 20)


        Before the Court is Petitioner Robert Mickens’s “ ‘(Independent Action)’ Pursuant to Rule

60(b) Federal R.Civ.P. 60(b)(6)(2)(d).” (Doc. No. 20). Because Mickens is proceeding pro se, the

Court will construe Mickens’s filing as a motion for reconsideration under Fed.R.Civ.P. 60(b) or,

in the alternative, a motion for independent action for relief from judgment pursuant to

Fed.R.Civ.P. 60(d). For the reasons that follow, the motion will be denied.

I.      Relevant Background

        Petitioner, Robert Mickens (Mickens), is not a stranger to this Court. He filed his first

petition for writ of habeas corpus in 2002, in which he challenged his 1995 conviction of first

degree murder and sentence of life imprisonment. Since that time, he has filed two additional

habeas petitions in this Court, filed at Case Nos. 08-cv-0950 and 12-cv-1039, both of which were

dismissed on the grounds that this Court lacked jurisdiction as both were unauthorized second or

successive habeas petitions. And in February of 2017, he filed a Rule 60(b) motion in Case No.


                                                  1
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 2 of 51




12-cv-1039, which the Court dismissed as an unauthorized second or successive petition as he

was rehashing claims that he previously raised in his 2008 and 2012 petitions. See Case No. 12-

cv-1039, Doc. No. 18. On September 1, 2017, the Court of Appeals for the Third Circuit denied

Mickens’s request for a certificate of appealability. Id., at Doc. No. 22.

       On or about January 16, 2019, Mickens filed his fourth PCRA petition challenging his

1995 conviction. On March 3, 2020, the Pennsylvania Supreme Court denied Mickens’s petition

for allowance of appeal. (Doc. No. 20-1 at 5). Having no success in state court, Mickens has

returned to this Court again attempting to collaterally attack his 1995 state court convictions and

judgment of sentence.

       The underlying factual and procedural history of Mickens’s habeas cases are set forth in

opinions filed in Case Nos. 02-1064; 08-cv-950; and 12-cv-1039, copies of which are attached as

Exhibit A and incorporated herein by reference.1 Additionally, on April 28, 2017, the Court

denied Mickens’s “Fed.R.Civ.P. 60(b)(6)(2)(3)(d) Motion from a Judgement (sic) or Order,” filed

at Civil No. 2:12-cv-1039, a copy of which is attached as Exhibit B and incorporated herein by

reference. Therefore, the Court need not restate the relevant background again in this Opinion.

II.    Petitioner’s Pending Motion

       Mickens has now filed yet another motion challenging the judgment of sentence imposed

upon him by the Court of Common Pleas of Allegheny County on May 15, 1995. The instant

motion, filed by Mickens with this Court on August 27, 2020, is fashioned as an “ ‘Independent




1
         The Report and Recommendation and Order adopting the Report and Recommendation
filed in Case No. 02-cv-1064 are appended to the Report and Recommendation filed in Case No.
08-cv-0950.
                                               2
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 3 of 51




Action’ Pursuant to Rule 60(b) Federal R.Civ.P.60(b)(6)(2)(d).”2 He has altered his previous

arguments a bit by now arguing that the judge who presided over his criminal trial and PCRA

proceedings, Common Pleas Judge Donna Jo McDaniel, and all the attorneys appointed by Judge

McDaniel to represent Mickens acted together to “intentionally derail[] petitioner’s appeals as

they eviscerated the petitioner’s rights,” Mot. at 41.3 Mickens contends that this Court “rendered

misapplication of the law due to the blatant government interference by former jurist Common

Pleas Judge Donna Jo McDaniel in the prejudicial misapplication of the Post-Conviction Relief

Statutes as she forced the petitioner out of a direct appeal utilizing the PCRA statute.” Id. at 5.

       Because this is a federal habeas action, the Court must initially determine whether

Mickens’s motion is actually an unauthorized second or successive petition or whether it is a true

Rule 60(b) motion. In the habeas context, a motion labeled as a Rule 60(b) motion should be

treated as a second or successive petition if it “seeks to add a new ground for relief” from the

underlying conviction or “attacks the federal court’s previous resolution of a claim on the merits.”

Gonzalez v. Crosby, 545 U.S. 524, 532 (2005). Conversely, said motion properly is treated as a

Rule 60(b) motion when it “attacks, not the substance of a claim on the merits, but some defect in

the integrity of the federal habeas proceedings.” Id.; see Pridgen v. Shannon, 380 F.3d 721, 727

(3d Cir. 2004) (“[I]n those instances in which the factual predicate of a petitioner’s Rule 60(b)



2
        In the caption of his motion, Mickens lists all three of his habeas cases: 02-cv-1064; 08-
cv-0950, and 12-cv-1039. The Clerk of Court filed the motion at each of the three cases. The
three cases were thereafter consolidated with Case No. 02-cv-1064 being designated the lead case.
3
         Mickens claims, inter alia, that Judge Donna Jo McDaniel dismissed his PCRA petition in
retaliation for him lodging complaints against her for fraud upon the court with The Disciplinary
Board of The Supreme Court of Pennsylvania, the Judicial Conduct Board, and the Office of the
District of District Attorney, Allegheny County. Mot. at 2; see also Doc. No. 20-1 at 74.

                                                  3
              Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 4 of 51




motion attacks the manner in which the earlier habeas judgment was procured and not the

underlying conviction, the Rule 60(b) motion may be adjudicated on the merits.”). Mickens may

not circumvent the rules of AEDPA by couching an unauthorized successive habeas petition as a

motion under Rule 60(b).

III.     Discussion

         A.      Federal Rule of Civil Procedure 60(b)

         The Court finds that the claims raised by Mickens in the instant motion are classic

successive petition claims because the factual predicate of his claims attacks his underlying state

court conviction by raising a new ground for relief. Gonzalez v. Crosby, 545 U.S. at 530-31;

Pridgen, 380 F.3d at 727. Accordingly, the Court holds that Mickens’s motion should properly

be treated as a second or successive § 2254 petition and not as a Rule 60(b) motion. As such, this

Court lacks jurisdiction to consider it in the absence of prior authorization by the Court of

Appeals for the Third Circuit.4

         Alternatively, even if this Court were to construe Mickens’s motion as a “true” Rule 60(b)

motion, the motion would be denied as none of Mickens’s arguments warrant relief under Rule

60(b).

         B.      Federal Rule of Civil Procedure 60(d)

         To the extent Mickens’s motion raises an independent action under Rule 60(d) and not a

motion under Rule 60(b), he fares no better.5 While the Supreme Court in Gonzalez stated that



4
        This Opinion should not be read as a comment upon the merits of any claim that Mickens
could raise in a habeas petition challenging his May 15, 1995, judgment of sentence, or whether
such a petition would be subject to dismissal on other grounds.
5
        The Court of Appeals for the Third Circuit has stated, in describing a fraud on the court
action: “Initially, we must be clear that we are not here reviewing a Rule 60(b) motion . . . . It
                                                  4
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 5 of 51




fraud on the court “is one example of . . . a defect” in federal habeas proceedings, it specifically

referred to “fraud on the federal habeas court.” 545 U.S. at 532, n.5 (emphasis added).

       To prevail on a claim of fraud on the court, the movant must demonstrate by clear and

convincing evidence the following four elements: (1) an intentional fraud; (2) by an officer of the

court; (3) which is directed at the court itself; and (4) that in fact deceives the court. Herring v.

United States, 424 F.3d 384, 390 (3d Cir. 2005). The Court finds that Mickens has presented no

evidence that any fraud has been perpetuated against this Court. The alleged fraudulent conduct

of which Mickens complains would have been perpetrated against the state court, not the federal

court. Further, even if the Court views Mickens’s argument to be that the alleged fraudulent

conduct of the state court judge and Mickens’s court-appointed attorneys during his state court

proceedings tainted this Court’s assessment of his federal habeas petition, such argument is

without merit because fraud on the court requires proof that the fraudulent conduct was willfully

directed to the court that was deceived. Mickens’s Rule 60(d) motion is simply an attack on the

state court’s judgment of conviction and should properly be considered a second or successive

habeas petition. The motion for an independent action for relief from judgment pursuant to

Fed.R.Civ.P. 60(d) will be denied.

V.     Conclusion

       For the foregoing reasons, Mickens’s pending motion will be dismissed without prejudice.

Reasonable jurists would all agree that Mickens has not even attempted to show that he obtained

leave from the United States Court of Appeals for the Third Circuit to file the instant second-or-



follows that an independent action alleging fraud upon the court is completely distinct from a
motion under Rule 60(b).” Herring v. United States, 424 F.3d 384 (3d Cir. 2005) (internal
citations omitted).
                                                 5
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 6 of 51




successive habeas corpus petition. Reasonable jurists would also agree that this Court lacks

jurisdiction and authority to consider the successive habeas petition without proof of such leave.

Because jurists of reason would not find debatable the Court’s disposition of Mickens’s motion –

whether construed in whole or in part as a second or second successive habeas petition or a true

Rule 60(b) motion – a certificate of appealability will be denied. 28 U.S.C. § 2253; Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       An appropriate Order will issue.


                                                     s/Arthur J. Schwab
                                                     Arthur J. Schwab
                                                     United States District Judge

Dated: September 14, 2020

cc:    Robert Mickens
       CT-7015
       SCI Albion
       10745 Route 18
       Albion, PA 16475-0002
       (via U.S. First Class Mail)

       Ronald M. Wabby , Jr.
       Office of the District Attorney
       (via ECF electronic notification)




                                                 6
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 7 of 51




                      EXHIBIT A
             Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 8 of 51



                        IN THE UNITED STATES DISTRICT COCTRT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT MICKENS,                              )
                                             )
                       Petitioner,           )
                                             )
       VS.                                   )      Case No. 2:08-cv-0950
                                             )      Judge Arthur J. Schwab
D. S. CHAMBERLAIN,                           )      Magistrate Judge Amy Reynolds Hay
SUPERINTENDENT; STEVEN                       )
ZAPPALA, JR.; and THE ATTORNEY               )
GENERAL OF THE STATE OF                      )
PENNSYLVANIA,                                )
                                             )
                        Respondents.         )


                               REPORT AND RECOMMENDATION

RECOMMENDATION

       It is respectfully recommended that the habeas petition filed pursuant to 28 U.S.C. 5 2254

be dismissed pre-service pursuant to Rule 4 because it is second or successive and, hence, the

District Court lacks jurisdiction over it.

REPORT

       Robert Mickens ("Petitioner") is a state prisoner who was convicted of first degree murder

in the 1994 shooting death of John Williams. Petitioner has filed the instant federal habeas corpus

petition pursuant to 28 U.S.C. 5 2254. He frames the issues as follows:

       PROSECCTTORIAL MISCONDUCTIWITHHOLDING EVIDENCE
       BRADY VIOLATIONIGOVERNMENT INTERFERENCE CONCEALING
       ALTERING EVIDENCEIDUE PROCESS VIOLATION /NEWLY DISCOVERED

        I. THE PROSECUTOR DID COMMIT MISCOIVDUCT
        GOVERNMENT INTERFERENCE IN HIDINGIALTERIGN [sic]
        REQUESTED EVIDENCE. DECEASED CRIMINAL RECORDS.
        VIOLATING DUE PROCESS.
           Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 9 of 51




        11. PROSECUTOR DID VIOLATE BRADY WITHHOLDING
        EVIDENCE FAVORABLE TO DEFENSE, CRIMINAL RECORD
        OF PROSECUTION'S WITNESS /THERESA SOMERVILLE.

Dkt. [4] at 7 13, pp. 4 to 5.

        Applicable Legal Standards

        Rule 4 of the Rules governing Section 2254 cases and hence, the instant petition, provides

in relevant part that

        the judge must promptly examine it [i.e., the Section 2254 petition]. If it plainly
        appears from the petition and any attached exhibits that the petitioner is not entitled
        to relief in the district court, the judge must dismiss the petition and direct the clerk
        to noti@ the petitioner.

In interpreting Rule 4, the Advisory Committee Notes to Rule 4 observe that

                28 U.S.C. 5 2243 requires that the writ shall be awarded, or an order to
        show cause issued, "unless it appears from the application that the applicant or
        person detained is not entitled thereto." Such consideration, may properly
        encompass any exhibits attached to the petition, including, but not limited to,
        transcripts, sentencing records, and copies of state court opinions. The judge may
        order any of these items for his consideration if they are not yet included with the
        petition.

In addition to ordering state court records and/or opinions, a federal habeas court may take judicial

notice of those state court records and/or state court opinions as well as its own court records.

See, e.p., Barber v. Cockrell, No. 4:Ol-CV-930,2002 WL 63079, at * 1 (N.D. Tex. Jan. 8,
-
2002)(in a Rule 4 case, the court stated that from "the face of the petition, and from [state] court

records of which this Court can take judicial notice, the court determines that this is a successive

petition. . . ."); United States ex. rel. Martin v. Gramlev, No. 98 C 1984, 1998 WL 312014, at *I

(N.D. Ill. June 3, 1998)(In a Rule 4 summary dismissal, the court took "judicial notice of the

opinion of the Illinois Appellate Court in this case."). Accordingly, in deciding this petition, this
            Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 10 of 51



court takes judicial notice of the record in Mickens v. Johnson, No. 02- 1064 (W.D. Pa.).

       Discussion

       The Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, tit. I,

fj 101 (1 996) (AEDPA), which amended the standards for reviewing state court judgments in

federal habeas petitions filed under 28 U.S.C.   5 2254, was effective April 24, 1996.   Because

Petitioner's habeas petition was filed after AEDPA's effective date, AEDPA is applicable to this

case. Werts v. Vaughn, 228 F.3d 178, 195 (3d Cir. 2000).

       In AEDPA, Congress enacted strictures on the filing of second or successive habeas

petitions in response to the abuse of the habeas writ by prisoners.       Chambers v. United States,

106 F.3d 472,475 (2d Cir. 1997)("The purpose of the gatekeeping restrictions was to prevent

abuse of the habeas writ."); In re Cain, 137 F.3d 234,235 (ShCir. 1998)(finding gatekeeping

provision "was enacted primarily to preclude prisoners from repeatedly attacking the validity of

their convictions and sentences"). Congress provided that "[blefore a second or successive

application permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the application."

28 U.S.C.   5 2244(b)(3)(A).
       The allocation of gatekeeping responsibilities to the Court of Appeals provided by Section

2244(b)(3)(A), has essentially divested the District Courts of subject matter jurisdiction over

habeas petitions that are second or successive within the meaning of that subsection. See, e.g.,

Robinson v. Johnson, 3 13 F.3d 128, 140 (3d Cir. 2002)("From the district court's perspective, it

[i.e., Section 2244(b)(3)(A)'s gatekeeping assignment to the Courts of Appeals] is an allocation of

subject-matter jurisdiction to the court of appeals."), cert. denied, 540 U.S. 826 (2003). Where a
           Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 11 of 51




prior petition was addressed on the merits and the subsequent petition raises issues that could have

been raised in the first petition or, otherwise constitutes an abuse of the writ, the subsequent

petition is "second or successive" within the meaning of subsection (3)(A) and cannot be filed in

the district court without authorization from the Court of Appeals. See, e.g, In re Cain, 137 F.3d

at 235 ("Thus, a later petition is successive when it: 1) raises a claim challenging the petitioner's

conviction or sentence that was or could have been raised in an earlier petition; or 2) otherwise

constitutes an abuse of the writ."); James v. Walsh, 308 F.3d 162, 167 (2d Cir. 2002)("a

subsequent petition is 'second or successive' when it raises a claim that was, or could have been,

raised in an earlier petition.").

        In his instant petition, Petitioner is challenging the very same convictions that he

challenged in Mickens v. Johnson, No. 02-1064 (W.D. Pa. filed 6/13/2002) (hereinafter "the 2002

petition"). Compare Dkt. [4] at 2,77 1 to 5 with Mickens v. Johnson, No. 02-1064 (W.D. Pa.

Dkt. [I] at 3,77 1 to 5 ).I In a Report and Recommendation filed October 6,2003, it was

recommended that the 2002 petition be denied because Petitioner failed to show that the State

Courts' adjudication of his claims was contrary to or an unreasonable application of then-extant

United States Supreme Court precedent.        Id.at Dkt. [13].* Over Petitioner's   objections, the

District Court adopted the Report and Recommendation, which addressed the 2002 petition, and

denied the petition on the merits. Td., at Dkt. [17]. The Court of Appeals denied a certificate of

appealability in July 2004., .dI    at Dkt. [19].



         ' A copy of page 3 of the 2002 petition is attached hereto as Exhibit A.
           A copy of that Report recommending denial of the 2002 petition is attached hereto as Exhibit
            Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 12 of 51



         The Petitioner seeks to raise new issues here that were not raised in the 2002 P e t i t i ~ n . ~

However, as noted, given that the Court adjudicated the 2002 petition "on the merits," the present

petition is thus second or successive with respect to his convictions. As such, prior to bringing the

instant habeas petition, Petitioner must seek permission from the Court of Appeals to do so. 28

U.S.C.   5 2244(b)(3).4 Petitioner does not contend that he has done so.       Moreover, a review of the

computerized dockets of the Third Circuit Court of ~ p p e a l s 'does not reveal that Petitioner has


          ' Whereas 28 U.S.C. § 2244(b)(l) absolutely bars a petitioner from relitigating in a second or
successive petition those claims presented in a prior application, a petitioner is only provisionally barred
from litigating a new claim. 28 U.S.C. § 2244(b)(2) provides that

         A claim presented in a second or successive habeas corpus application under section 2254 that
         was not presented in a prior application shall be dismissed unless--

                  (A) the applicant shows that the claim relies on a new rule of constitutional law,
                  made retroactive to cases on collateral review by the Supreme Court, that was
                  previously unavailable; or
                  (B)(i) the factual predicate for the claim could not have been discovered
                  previously through the exercise of due diligence; and
                  (ii) the facts underlying the claim, if proven and viewed in light of the evidence
                  as a whole, would be sufficient to establish by clear and convincing evidence
                  that, but for constitutional error, no reasonable factfinder would have found the
                  applicant guilty of the underlying offense.

            28 U.S.C. 5 2244(b)(3) provides

          (3)(A) Before a second or successive application permitted by this section is filed in the
          district court, the applicant shall move in the appropriate court of appeals for an order
          authorizing the district court to consider the application.

         (B) A motion in the court of appeals for an order authorizing the district court to
         consider a second or successive application shall be determined by a three-judge panel of
         the court of appeals.

          (C) The court of appeals may authorize the filing of a second or successive application
          only if it determines that the application makes a prima facie showing that the
          application satisfies the requirements of this subsection.

           This Court may take judicial notice of those dockets. Normand v. McAninch, 210 F.3d 372
 (Table), 2000 WL 377348, at * 1 n. 1 (6" Cir. 2000) ("Although Petitioner did not introduce the docket
 sheet as evidence, we note that we may take judicial notice of proceedings in other courts of record.");
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 13 of 51



obtained that court's permission. Accordingly, the present petition should be dismissed for lack

of subject matter jurisdiction.

        Certificate of Appealability

        A certificate of appealability (COA) should be issued only when a petitioner has made a

substantial showing of a denial of a constitutional right. 28 U.S.C.      5 2254(c)(2).   There is a

difficulty with this provision when the District Court does not decide the case on the merits but

decides the case on a procedural ground without determining whether there has been a denial of a

constitutional right. See, e.g., Slack v. McDaniel, 529 U.S. 473 (2000); Walker v. Government of

The Virgin Islands, 230 F.3d 82, 89-90 (3d Cir. 2000). In Slack v. McDaniel, the Supreme Court

held that "when the district court denies a habeas petition on procedural grounds without reaching

the prisoner's underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling." Slack v. McDaniel, 529 U.S. at 478. Hence,

the analysis as to whether a certificate of appealability should issue to review a procedural

question, has "two components, one directed at the underlying constitutional claims and one

directed at the district court's procedural holding."    Id.at 484-85.   The test is conjunctive and both

prongs must be met.    See Walker v. Government of the Virgin Islands, 230 F.3d at 90.
        Applying this standard to the instant case, this Court concludes that jurists of reason would

not find it debatable whether dismissal of the petition for being second or successive was correct.

Accordingly, a certificate of appealability should be denied. Because of this conclusion, the Court


 Bass v. Butler, 258 F.3d 176, 179 (3d Cir. 2001).

                                                     6
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 14 of 51



does not need to reach the other prong of the Slack v. McDaniel test, i.e., whether petitioner has

made a substantial showing of a denial of a constitutional right.

       In accordance with the Magistrates Act, 28 U.S.C. 5 636(b)(l)(B) & (C), and Local Rule

72.1.4 B, the parties are permitted to file written objections by September 8,2008 and responses

are due seven (7) days thereafter in accordance with the schedule established in the docket entry

reflecting the filing of this Report and Recommendation. Failure to timely file objections may

constitute waiver of any appellate rights.


                                                     Respectfully submitted,

                                                     IS/ Amu Reunolds Hau
                                                     United States Magistrate Judge


Dated: 20 August, 2008

cc:    The Honorable Arthur J. Schwab
       United States District Judge

       Robert Mickens
       CT-70 15
       SCI Pittsburgh
       P.O. Box 99901
       Pittsburgh, PA 15233
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 15 of 51




                         EXHIBIT A
       Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 16 of 51

 *he            e x c e p t i o n to t h i s r u l e i s where it would be f u t i l e to r a i s e
 the issues i n these courts.

                                                   PETITION

 1.    Name a n d l o c a t i o n of c o u r t w h i c h e n t e r e d t h e judgment u n d e r a t t a c k :
       COURT O F COMMON P L E A S O F ALLEGHENY COUNTY,                       PENNSYLVANIA
 2.    C r i m i n a l D o c k e t Number C C NO.        9415959; 9502554
 3.    Date o f i m p o s i t i o n o f s e n t e n c e MAY 1 5 , 1995
 4.    Length of Sentence L I F E
 5.    N a t u r e o f o f f e n s e o r o f f e n s e s f o r w h i c h you w e r e c o n v i c t e d :
 F I R S T DEGREE MURDER, C R I M I N A L C O N S P I R A C Y :       F I R E A R M NOT T O B E CARRIEDid
 WIT
 6.    %lt A                 w              2             L              L              ;             o            o
       Contendere        (   )
       If you e n t e r e d a g u i l t y p l e a t o o n e c o u n t o r i n d i c t m e n t , a n d a n o t
       g u i l t y p l e a t o another count o r indictment, g i v e d e t a i l s : N / A


 7.    I f you w e r e f o u n d g u i l t y a f t e r a p l e a o f n o t g u i l t y , c h e c k w h e t h e r
       f i n d i n g was made by:          J u r y (Xq     Judge only         (   1
 8.                                              Yes O(>Q No ( )
       Did you t e s t i f y a t t h e t r i a l ?
 9.    Did you a p p e a l from t h e judgment o f c o n v i c t i o n ?                Yes (XXl       No   (' )
10.    If you d i d a p p e a l , answer t h e f o l l o w i n g :

       ( a ) F i r s t Appeal
                                          S U P E R I O R COURT O F P E N N S Y L V A N I A
           (1) N a m e o f c o u r t
          (2)     Docket Number           1961 P I T T S B U R G H 1 9 9 5
          (3)     R e s u l t JUDGMENT O F S E N T E N C E A F F I R M E D                    Date 7 / 2 2 / 9 8
          (4)     C i t a t i o n ( I f known)


       (b)      Second Appeal
                                                 N/ A
          ( 1     Name o f C o u r t
          (2)     Docket Number
          (3)     Result                                                                      Date
          (4)     C i t a t i o n ( i f known)

       (c)      If you f i l e d a petition f o r c e r t i o r a r i i n t h e U n i t e d S t a t e s
                Supreme C o u r t , g i v e details:
                                                 NIA
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 17 of 51




                        EXHIBIT B
      Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 18 of 51




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT MICKENS ,                   )
          Petitioner,              )
                                   )
      v.                        Civil Action No. 0 2 - 1 0 6 4
                                   )
                                Judge Schwab/
                                   )
SUPERINTENDENT PHILIP JOHNSON,) Magistrate Judge Hay
          Respondent.         )

             MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

I.    RECOMMENDATION

      It is respectfully recommended that the Petition for Writ of

Habeas Corpus be denied and that a certificate of appealability

be denied.

11.   REPORT

      Petitioner, Robert Mickens, a state prisoner presently

incarcerated at the State Correctional Institution at Pittsburgh,

Pennsylvania, has filed a Petition for Writ of Habeas Corpus

pursuant to 2 8 U.S.C. 5 2 2 5 4 , wherein he raises the following

claims for relief.
      1.   Petitioner did not knowingly and intelligently testify
           on his own behalf at trial where trial counsel was
           ineffective for failing to inform Petitioner of the
           possible consequences of testifying.

      2.   Trial counsel was ineffective for failing to
           introduce the deceased's record of violent arrests
           for violent acts and reputation for violence and
           request that the jury be instructed to consider
           the impact of the deceased's reputation and
           propensity for violence when evaluating the
           reasonableness of defense of self-defense.
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 19 of 51
                 L



     A.    Relevant Procedural History

     The relevant facts, as set forth in the Opinion of the Court

of Common Pleas dated March 19, 2001, are as follows:

               The instant charges arose out of a
          shooting which occurred in the evening hours
          of November 3, 1994, in the Beltzhoover
          section of the City of Pittsburgh. The
          victim, John Williams, was found dead at the
          home of Laydell Cabbagestalk. He had been
          shot once. It was later determined that the
          shooting was the culmination of a series of
          events that occurred in the few days prior to
          the shooting. Several days before the
          shooting the defendant herein, Robert
          Mickens, gave Laydell Cabbagestalk his gun
          for her to hold. Mrs. Cabbagestalk placed
          the gun in an upstairs closet. Later, at the
          urging of the victim, Mrs. Cabbagestalk's
          grandson, Bruce Cabbagestalk, removed the gun
          from its hiding place and gave it to the
          victim, John Williams. When the defendant
          returned for his gun and found out it had
          been stolen from its hiding place, he became
          irate. On several occasions he made threats
          to anyone present in the house. These
          threats included physical violence and death.
          Ultimately, on the evening of the shooting, a
          confrontation occurred in the kitchen of the
          Cabbagestalk home. The defendant brought his
          brother and co-defendant, Otis Campbell to
          the Cabbagestalk resident to confront the
          victim. A verbal disagreement occurred which
          resulted in a call being placed to Bruce
          Cabbagestalk who had fled to a relative's
          home in Monroeville in fear for his life.
          While on the phone, Bruce confirmed that he
          had taken the gun and given it to the victim.
          Before the phone conversation even ended,
          Bruce heard a single shot. Otis Campbell had
          shot the victim, John Williams, killing him
          instantly.
PCRA Ct. Op., pp.2-3 (Commw. Ex. 37).
           Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 20 of 51
                   I                                   1                            1'

     On May 11, 1995, following a jury trial held in the Court of

Common Pleas in Allegheny County, Petitioner was found guilty of

first degree murder, criminal conspiracy, and violation of the

Uniform Firearms Act. May 15, 1995, Petitioner was sentenced to

the mandatory life sentence without parole for the first degree

murder conviction; he received no further penalties for the

remaining convictions.            (Dkt. No. 8, Ex. 18).        Petitioner filed a

timely appeal and on May 14, 1997, the trial court issued its

opinion denying the merits of Petitioner's points on appeal.

(a).
  The Superior Court affirmed the decision of                      the trial

court on July 2, 1998.            (Id.at   Ex. 22).    Petitioner did not file

a petition for allowance of appeal in the Supreme Court of

Pennsylvania.

     On January 4, 1999, Petitioner, filed a pro se petition

under the Pennsylvania Post Conviction Relief Act ("PCRA"),42

Pa. Cons. Stat.        §§    9541-9546.    (Id.at   Ex. 23).    On April 26,

2000, Petitioner, through appointed counsel, filed an amended

PCRA petition wherein he raised the same claims he is raising in

his federal habeas corpus petition.             (Id.at     Ex. 31).   On October

10, 2000, the PCRA Court dismissed Petitioner's PCRA petition.

(Id.at   Ex. 33).           Petitioner filed a timely notice of appeal and
on October 30, 2001 the Superior Court affirmed the decision of
the PCRA Court dismissing Petitioner's PCRA petition.                 (Id.at
Ex. 39).     Petitioner's petition for allowance of appeal was
     Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 21 of 51
                 #                                   r

   ied by the Supreme Court of Pennsylvania on March 28, 2002.

(Id.at Ex. 40).
     B.   Standard of Review

     section 2254 of the federal habeas corpus statute provides

the standard of review for federal court review of state court

criminal determinations. 28 U.S.C.           §   2254.    Specifically, a

federal court must accord a presumption of correctness to a state

court's factual findings, which a petitioner can rebut only by

clear and convincing evidence.           28 U.S.C.   §   2254(e). Where a

state court's factual findings are not made explicit, a federal

court's "duty is to begin with the [state] court's legal

conclusion and reason backward to the factual premises that, as a

matter of reason and logic, must have undergirded it." Campbell

v. Vaushn, 209 F.3d 280, 289 (3d Cir. 2000).              In determining what

implicit factual findings a state court made in reaching a

conclusion, a federal court must infer that the state court

applied federal law correctly.          Id. (citina Marshall     v.

Lonberser, 459 U.S. 422, 433 (1982))         .
     A federal court may not issue the writ unless it concludes

that the state court's adjudication resulted in a decision that

was "contrary to," or an "unreasonable application of," clearly

established federal law as determined by the Supreme Court of the
United States.       28 U.S.C.   §   2254(d)(l). In Williams v. Tavlor,
529 U.S. 362 (2000), Justice OIConnor, writing the opinion of the
Court for Part 11, disqussed the independent meanings of the
           Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 22 of 51
                     J                                fl

    "contrary to" and "unreasonable application" clauses Contained

    within section 2254 (dl(1).

                     Under the "contrary to" clause, a
                     federal habeas court may grant the
                     writ if the state court arrives at
                     a conclusion opposite to that
                     reached by this Court on a question
                     of law or if the state court
                     decides a case differently than
                     this Court has on a set of
                     materially indistinguishable facts.
                     Under the "unreasonable
                     application" clause, a federal
                     habeas court may grant the writ if
                     the state court identifies the
                     correct governing legal principle
                     from this Court's decisions but
                     unreasonably applies that principle
                     to the facts of the prisoner's
                     case.

1   Williams, 529 U.S. at 411-13. See also Lockver v. Andrade, 123


           The Supreme Court further clarified that a federal habeas

    court making the unreasonable application inquiry should ask

    whether the state court's application of clearly established

    federal law was objectively unreasonable. Williams, 529 U.S. at

    409.    "Under §2254(d)(l)'s unreasonable application clause, then,

    a federal habeas court may not issue the writ simply because that

    court concludes in its independent judgment that the relevant

    state-court decision applied clearly established federal law

    erroneously or incorrectly. Rather, that application must also

    be unreasonable."          at 411.   These standards apply to mixed

    questions of fact and law, such as whether trial counsel provided
         Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 23 of 51
                   P                               f'-




  fective assistance of counsel. Werts v. Vaushn, 228 F.3d 178,
204 (3d Cir. 2000), cert. denied, 121 S.Ct. 1621 (2001).

     In the instant action, Petitioner presented his federal

habeas claims in his PCRA proceeding wherein he raised his claims

to all three levels of review in the Pennsylvania state courts.

Consequently, Petitioner has exhausted his claims and this court

will proceed to review the merits in accordance with the
standards set forth above.

     C.       Ineffective Assistance of Counsel

     In order to circumvent the waiver provisions under
Pennsylvania law, Petitioner necessarily layered his claims as

ineffective assistance of counsel claims.'               The Sixth Amendment


     1
        In Pennsylvania, an appellant must pursue     available
claims in his direct appeal; the failure to raise any issue that
could have been raised on direct appeal results in waiver.
Commonwealth v. Christv, 656 A.2d 877 (Pa. 1995). This waiver
applies even if a first time post-conviction petitioner fails to
obtain direct appellate review of the conviction, Commonwealth v.
Stark, 658 A.2d 816 (Pa. Super. Ct. 1995), and precludes
petitioners from raising constitutional claims for the first time
in post-conviction proceedings if such issues could have been
raised on direct appeal. Commonwealth v. Rovster, 572 A.2d 683,
686 (Pa. 1990). A post-conviction petitioner can overcome the
waiver only if he or she demonstrates the existence of
extraordinary circumstances sufficient to justify exception to
the waiver rule. Commonwealth v. Fox, 383 A.2d 199 (Pa. 1978).
     On direct review, Petitioner did not raise the claims he is
raising in his federal petition. Consequently, he waived these
claims under Pennsylvania law. Notwithstanding, Petitioner was
able to raise these claims in his PCRA petition because he raised
them as ineffective assistance of counsel claims. In this
regard, Pennsylvania law recognizes exceptions to the bar of
waiver for claims of ineffective assistance of trial counsel that
are raised for the first time at the earliest opportunity
petitioner is no longer represented by such counsel. See, e.s.,
Commonwealth v. Griffin, 644 A.2d. 1167, 1170 (Pa. 1994).
     Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 24 of 51
               1                               'f


 ight to counsel exists "in order to protect the fundamental

right to a fair trial." Lockhart v. Fretwell, 506 U.S. 364, 368

(1993) (auotina Strickland v. Washinaton, 466 U.S. 668, 684



                Thus the right to the effective
                assistance of counsel is recognized not
                for its own sake, but because of the
                effect it has on the ability of the
                accused to receive a fair trial. Absent
                some effect of challenged conduct on the
                re-liability of the trial process, the
                Sixth Amendment guarantee is generally
                not implicated.

Fretwell, 506 U.S. at 369 (citina United States v. Cronic, 466
U.S. 648, 658 (1984)). See also Kimrnelman v. Morrison, 477 U.S.

365, 374 (1986) (the essence of a claim alleging ineffective as-

sistance is whether counsel's unprofessional errors so upset the
adversarial balance between defense and prosecution that the

trial was rendered unfair and the verdict rendered suspect).

     The Supreme Court has formulated a two-part test for

determining whether counsel rendered constitutionally ineffective

assistance:   1) counsel's performance was unreasonable; and 2)

counsel's unreasonable performance actually prejudiced the de-

fense.   Strickland, 466 U.S. at 687. To determine whether

counsel performed below the level expected from a reasonably

competent attorney, it is necessary to judge counsel's challenged
conduct on the facts of the particular case, viewed at the time

of counsel's conduct.    Strickland, 466 U.S. at 690. A petitioner
      Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 25 of 51
                4                                 F

          s that he or she was denied effective assistance of
counsel carries the burden of proof.          Cronic, 4 6 6 U.S. at 6 5 8 .
      The first prong of the Strickland test requires a defendant

to establish that his attorney's representation fell below an

objective standard of reasonableness by committing errors so

serious that he or she was not functioning as the "counsel"

guaranteed by the Sixth Amendment.          Strickland, 4 6 6 U.S. at 6 8 8 .
A court must indulge a strong presumption that counsel's conduct

falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption
that, under the totality of the circumstances, the challenged
action "might be considered sound trial strategy." -
                                                   Id. at 6 8 9 .
The question is not whether the defense was free from errors of

judgement, but whether counsel exercised the customary skill and
knowledge that normally prevailed at the time and place.              Id.
     The second prong requires a defendant to demonstrate that
counsel's errors deprived him of a fair trial and the result was
unfair or unreliable.     Strickland, 4 6 6 U.S. at 6 8 9 .    Unfairness

or unreliability does not result unless counsel's ineffectiveness
deprives the defendant of a substantive or procedural right to

which the law entitles him.      Fretwell, 5 0 6 U.S. at 3 7 2 .    To prove

prejudice, a defendant must show that there is a reasonable
probability that, but for counsel's unprofessional errors, the
result of the proceeding would have been different.            Strickland,
4 6 6 U.S. at 6 9 4 (emphasis added).   A   reasonable probability is
      Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 26 of 51
               I

one which is sufficient to undermine confidence in the outcome.



     1.   Failure to Advise Petitioner of the Conseauences of
          Testifvinq

     Petitioner first claims that he did not knowingly and

intelligently testify on his own behalf at trial where trial

counsel was ineffective for failing to inform him of the possible

consequences of testifying.      Specifically, he claims that trial

counsel failed to inform him that by taking the stand and

testifying, it opened the door for the Commonwealth to introduce

his prior inconsistent statements. In this regard, Petitioner

claims that he testified at trial that the deceased was the

aggressor and Otis Campbell shot the victim accidentally. On

rebuttal, the Commonwealth introduced Petitioner's prior

inconsistent statement wherein he told police that he was not

even in the same room when the shooting occurred.         Petitioner

claims that he was only aware that certain past crimes might be

admissible if he testified.

     In this regard, every criminal defendant has a fundamental

constitutional right to testify in his own defense, or to refuse

to do so; this right is personal to the defendant and cannot be

waived either by the trial court or by defense counsel. See,
e.s., Rock v. Arkansas, 483 U.S. 44, 51 (1987); Harris v. New

York, 401 U.S. 222, 225 (1971). Notwithstanding, trial counsel,

not the court, has the primary responsibility for advising the
r    Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 27 of 51
         /




                  4'                             t

defendant of his right to testify and for explaining the tactical

implications of doing so or not.        See, e.q., United States v.

             162 F.3d 237, 246 (3d Cir. 1998), cert. denied, (1999);
United States v. Pennvcooke, 65 F.3d 9 (3d Cir. 1995). The

defendant can then make the choice of taking the stand or, upon

the advice of competent counsel, knowingly and voluntarily waive

his right to testify.

     In its review of this claim, the PCRA Court noted that,

because no evidentiary hearing had been held concerning counsel's

ineffectiveness, it could not address the initial question of

whether or not Petitioner's trial counsel did in fact inform him

of the potential consequence of opening the door for the

Commonwealth to introduce prior inconsistent statements.

Notwithstanding, the court found not believable Petitioner's

averment that he would not have testified had he been advised of

this consequence because his sole defense was justification and

he was the only person who could have established his

justification defense and he did not present any other witnesses

to support his justification defense. Thus, the Court concluded

that Petitioner's testimony was essential to his defense to the

extent that, had he not testified, he would have had no defense.
The Court further held that Petitioner had failed to establish

prejudice in that he failed to demonstrate how, by not
testifying, he would have been any better off given that he was

the only person able to establish the elements of his defense and

                                   10
                   r
                Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 28 of 51
                         c                               f

          no other witnesses were called to testify on his behalf that were

          present at the time of the shooting.
r   ,,.
               In its review of the PCRA Court's disposition of

          Petitioner's first claim, the Superior Court first concluded that

          Petitioner had failed to support the factual basis for his claim

          in accordance with the Pennsylvania Rules of Criminal Procedure

          because he had failed to attach an affidavit from his trial
          counsel indicating that he had failed to adequately inform

          Petitioner regarding his right to testify on his own behalf as

          well as the ramifications of either testifying or not testifying.
          Notwithstanding this evidentiary default, the Superior Court

          further concluded that the PCRA Court had properly reviewed the

          merits of the claim and, if the Court were to address the merits,

          it would affirm on the basis of the PCRA Court opinion on this

          issue.
               Petitioner has the burden of proving that he is entitled to

          federal habeas corpus relief.      In order to be eligible for
          relief, Petitioner is required to demonstrate that the state

          court determinations with regard to his claim are contrary to, or

          involved an unreasonable application of, clearly established

          Federal law or were based on an unreasonable determination of the

          facts in light of the evidence presented in the State court
          proceedings. To this end, Petitioner has failed to present any

          evidence to support his averment that his trial counsel failed to

          adequately inform him of the consequences of testifying in his
     Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 29 of 51
              t
 wn behalf.   In addition, other than his self-serving statement,
he has failed to demonstrate that, had he been adequately

informed of the consequences, he would have elected not to

testify. Most importantly, however, he has failed to demonstrate

that, had he not testified during trial, there is a reasonable
probability that the outcome of his proceeding would have been

different. Therefore, Petitioner has not demonstrated that he is
entitled to habeas corpus relief on the basis that his trial

counsel rendered ineffective assistance by allegedly failing to

advise him of the consequences of his election to testify in
support of his defense during his trial.
     2.   Failure to Introduce the Victim's Propensitv for
          Violence

     Petitioner's second claim is that his trial counsel was
ineffective for failing to introduce evidence concerning the

victim's propensity for violence, his arrest record for violent
acts, and his reputation for violence.       He further claims that
his trial counsel should have requested a jury instruction to

consider the impact of the deceased's reputation and propensity

for violence when evaluating the reasonableness of his defense of

justification/self-defense.     In its review of this claim, the

Superior Court found that the trial transcript demonstrated that
the jury was amply apprised of the fact that the victim was a

dangerous man who always carried a handgun and that he possessed
a handgun on the day of the shooting.       In addition, the Superior
                                             \


                                   12
      Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 30 of 51
               (t                               r
Court noted that the record disclosed that the jury was fully

informed concerning the victim's membership in a street gang that

was noted for violence.     Consequently, the Superior Court

concluded that Petitioner had not shown that his counsel was

ineffective by failing to introduce cumulative evidence

concerning the violent tendencies of the victim.          In other words,
the Superior Court concluded that Petitioner had not demonstrated

that, but for trial counsel's failure to have introduced

additional evidence of the victim's violent propensities, the

outcome of his proceeding would have been different. Petitioner
has not demonstrated that this determination is contrary to, or

an unreasonable determination of, clearly established

constitutional or federal law.           Burris v. Parke, 948 F. Supp.

1310 (N.D. Ind.1996) (holding that trial counsel's failure to

investigate and introduce evidence at state court capital

sentencing phase that defendant was sexually abused as child did

not constitute ineffective assistance of counsel since that

testimony would have been cumulative to testimony of other

witnesses), affld, 116 F.3d 2 5 6 (7th Cir.), cert. denied, 5 2 2

U.S. 990 (1997). Consequently, Petitioner has not demonstrated
that he is entitled to relief with respect to this claim.

     3.   Jurv Instructions

     Petitioner's final claim is that his trial counsel should
have requested a jury instruction to consider the impact of the

deceased's reputation an@ propensity for violence when evaluating

                                    13
    Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 31 of 51
               t                               t@'


the reasonableness of his defense of justification/self-defense.

This Court initially notes that jury instructions are matters of

state law. Although the Supreme Court has recognized that "a

defendant is entitled to an instruction as to any recognized

defense for which there exists evidence sufficient for a

reasonable jury to find in his favor," Mathews v. United States,

485 U.S. 58, 63 (1988), "the burden of demonstrating that an

erroneous instruction was so prejudicial that it will support a

collateral attack on the constitutional validity of a state

court's judgment is even greater than the showing required to
establish plain error on direct appeal." Henderson v. Kibbe, 431

U.S. 145, 154 (1977) (emphasis added).       Thus, before a federal

court may grant federal habeas corpus relief with respect to a

state court conviction, "it must be established not merely that

the instruction is undesirable, erroneous, or even universally

condemned, but that it violated some right which was guaranteed

to the defendant by the Fourteenth Amendment.        Id. (auotinq CUDP
v. Nauqhten, 414 U.S. 141, 146-47 (1973) (citation omitted))          .
Even erroneous instructions do not warrant federal habeas relief

unless a petitioner demonstrates that the instructions so

infected the trial that the resulting conviction violated due

process.   Estelle v. McGuire, 502 U.S. 62, 72 (1991).

Furthermore, a petitioner raising the omission of an instruction

as error has a heavy burden because an omission, or an incomplete

instruction, is less likely to be prejudicial than a misstatement
                                   14
     Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 32 of 51
              f                                f

of the law.   Henderson v. Kibbe, 431 U.S. at 155.           In weighing
the prejudice from an allegedly improper charge, the instruction

may not be judged in artificial isolation but must be considered
in the context of the instructions as a whole and the trial

record.   Estelle, 502 U.S. 72; F     l   a   m    e   r   , 68 F.3d 736,
736 (3d Cir. 1995), cert. denied, 464 U.S. 865 (1996).

     In its opinion, the Superior Court noted that the trial

court had properly instructed the jury as to all of the elements
of both self-defense and justification; however, it had not
explicitly instructed the jury that the mental state of the
defendant and his co-defendant was a relevant consideration in

determining the reasonableness of their fear of the victim and

their determination that it was necessary to defend themselves

against the victim.    Notwithstanding, the Superior Court
concluded that, in accordance with Pennsylvania law, it is not
necessary in every case in which the claim of self-defense is

raised that the jury be instructed to consider the defendant's

knowledge of the victim's prior violent acts or violent
reputation in evaluating the reasonableness of the defendant's
belief that it was necessary to use deadly force; rather, the

court must consider the factual circumstances in which the claim

of self-defense arises in determining whether the instruction
should be given.   Sup. Ct. Op. at 10 (citinu Commonwealth v.

Watley, 548 Pa. 574, 586, 699 A.2d 1240, 1245 (1997)).
    Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 33 of 51
               6

    Employing this standard, the Superior Court concluded as

follows.

                As discussed above, in the present case,
           the jury was apprised fully as to the
           victim's past history for violence, the fact
           that he was armed, and that both Appellant
           and his co-defendant knew he was armed.
           Testimony clearly indicated that the victim
           had issued death threats against Appellant
           shortly before the shooting occurred.
           Additionally, more than one witness indicated
           that the victim kept his weapon in his
           pocket. According to both Appellant and his
           co-defendant, the event that precipitated the
           shooting was the victim's act of putting his
           hand in his pocket. The reasonableness of a
           person's fear of imminent death or serious
           bodily injury when confronted with such a
           situation is obvious enough that it does not
           require further explanation by the trial
           court.
                We have reviewed carefully the trial
           court's instruction on self-defense and
           justification as this relates to the evidence
           produced at Appellant's trial. We find that
           the trial judge accurately and adequately
           explained the law to the jury, and we
           conclude that trial counsel was not
           ineffective for failing to request additional
           instructions. The mere fact that a defendant
           may believe that further explanation would
           have been beneficial does not render a charge
           defective.

                In determining whether counsel's action
           or inaction was reasonable, the question is
           not whether other, more reasonable courses of
           action existed which counsel could have
           pursued. The proper question is whether
           counsel's decisions had any reasonable basis.
           We have already concluded that the trial
           court's instruction was adequate and that a
           specific charge was unnecessary concerning
           the reasonableness of Appellant's fear when
           confronted by an armed person of violent
           reputation who had issued a death threat
    Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 34 of 51




           against him. Because there was no need to
           request the additional instruction concerning
           the reasonableness of Appellant's alleged
           fear, we cannot find trial counsel
           ineffective on this basis.

Sup. Ct. Op. at p.11 (internal citations omitted).
     This Court has not discovered any federal law that requires

a trial court to instruct the jury that they must consider the

defendant's knowledge of the victim's prior violent acts in order

to properly evaluate a defense of justification or self-defenses.

Thus, Petitioner's jury instruction claim implicates only state

law issues. Moreover, Petitioner has not demonstrated that there

is a reasonable probability that the outcome of the proceeding

would have been different had additional jury instructions been

given. Nor has he demonstrated that the Superior Court's

determination of this claim was contrary to, or an unreasonable

application of, clearly established federal or constitutional

law. See, e-s.,Sloan v. Gramlev, 215 F.3d 1330 (Table), 2000 WL

536164 (7th Cir. May 1, 2000) (holding that the petitioner was

not entitled to habeas corpus relief because he failed to show

that a reasonable jury would have accepted his self-defense

testimony); Weighall v. Middle, 215 F.3d 1058 (9th Cir. 2000)

(holding that the state court's application of         federal law in

rejecting defendant's ineffective assistance of counsel claim for

failure to request self-defense instructions was not clearly

erroneous and thus not unreasonable and did not support federal

habeas relief); United States ex rel. Jones v. Barnett, 1996 WL
                <
    Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 35 of 51



          (N.D. Ill. July 15, 1996) (holding that even if it were

unreasonable for counsel to have failed to request the

instruction, the trial court proceedings were not prejudiced so
as to deprive the defendant of a fair trial). Consequently,

Petitioner has failed to demonstrate that he is entitled to

habeas corpus relief on the basis of the failure of his trial

counsel to request additional jury instructions advising the jury

that they must consider the defendant's knowledge of the victim's

prior violent acts to properly evaluate the reasonableness of the

defendant's belief that it was necessary to use deadly force.

Cf. Calderon v. Coleman, 525 U.S. 141 (1998) (a federal court may

grant habeas relief based on an erroneous jury instruction only

when such error, in the whole context of the particular case, had
a substantial and injurious effect or influence on the jury's

verdict) .

     D.      Certificate of Appealability

     The Antiterrorism and Effective Death Penalty Act of 1996

included several major reforms to the federal habeas corpus laws.

Section 102 of the Act (28 U.S.C.        §   2253 (c) (as amended))

codifies standards governing the issuance of a certificate of

appealability for appellate review of a district court's

disposition of a habeas petition. Amended section 2253 provides
that "[a] certificate of appealability may issue          . . .   only if
the applicant has made a substantial showing of the denial of a

constitutional right." In the case at bar, Petitioner has not

                                    18
      Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 36 of 51




appealability should be denied.

111. CONCLUSION

       It is respectfully recommended that the Petition for Writ of

Habeas Corpus be denied and that a certificate of appealability

be denied.

       In accordance with the Magistrates Act, 28 U.S.C.

§   636(b)(1)(B) and (C), and Rule 72.1.4(B) of the Local Rules,

the parties are allowed ten (10) days from the date of service to

file objections to this report and recommendation.             Any party

opposing the objections shall have seven (7) days from the date

of service of objections to respond thereto.           Failure to file

timely objections may constitute a waiver of any appellate

rights.




                                                                    CJ
                                       United ~ t u e h d ~ i s t r a tJedge


Dated: October 6, 2003

cc:   Hon. Arthur J. Schwab

      Robert Mickens, CT-7015
      State Correctional Institution at Pittsburgh
      P.O. Box 99901
      3001 Beaver Avenue
      Pittsburgh, PA 15233

      Ronald M. Wabby, Jr., Assistant District Attorney
      District Attorney's Office of Allegheny County
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 37 of 51




401 Allegheny County Courthouse
Pittsburgh, PA 15219
         Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 38 of 51




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT MICKENS,
                                                  1
                        Petitioner,               )
                                                  )
        VS.                                       1   Case No. 2:08-cv-0950
                                                  1   Judge Arthur J. Schwab
D. S. CHAMBERLAIN,                                )   Magistrate Judge Amy Reynolds Hay
SUPERINTENDENT; STEVEN                            )
ZAPPALA, JR.; and THE ATTORNEY                    1
GENERAL OF THE STATE OF
PENNSYLVANIA,
                                                  1
                        Respondents.              )


                                                 ORDER


                AND NOW, this     ley% ~ / k ,
                                             of                    2008, after the Petitioner,

Robert Mickens, filed an action in the above-captioned case, and after a Report and

Recommendation was filed by the United States Magistrate Judge giving the petitioner until

September 8,2008 to file written objections thereto, and petitioner having filed objections to the

report and recommendation on September 3,2008 which are without merit, and upon

independent review of the record, and upon consideration of the Magistrate Judge's Report and

Recommendation, which is adopted as the opinion of this Court,

                IT IS HEREBY ORDERED that habeas petition filed pursuant to 28 U.S.C. 4

2254 is dismissed pre-service pursuant to Rule 4 because it is second or successive and, hence,

the District Court lacks jurisdiction over it.

                IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules

of Appellate Procedure, if the parties desire to appeal from this Order they must do so within
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 39 of 51




thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed.R.App.P.




                                             ARTHUR J. S C H ~
                                             United States District Judge


cc:    Honorable Amy Reynolds Hay
       United States Magistrate Judge

       Robert Mickens
       CT-70 15
       SCI Pittsburgh
       P.O. Box 99901
       Pittsburgh, PA 15233
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 40 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 41 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 42 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 43 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 44 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 45 of 51
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 46 of 51
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 47 of 51




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT MICKENS,                             )
                                            )
                        Petitioner,         )
                                            )
       vs.                                  )       Case No. 2: 12-cv-1039
                                            )
MICHAEL W. HARLOW;                          )       District Judge Mark R. Hornak
SUPERINTENDENT; and THE                     )
ATTORNEY GENERAL OF THE                     )
COMMONWEAL TH OF                            )
PENNSYLVANIA,                               )
                                            )
                        Respondents.        )

                                      MEMORANDUM ORDER

       On July 25, 2012, the above captioned case was initiated by the filing of a Motion for

Leave to Proceed in forma pauperis accompanied by a Petition for Writ of Habeas Corpus (ECF

No.1) and was referred to a united states magistrate judge for pretrial proceedings in accordance

with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court for

Magistrate Judges.

       The magistrate judge filed a Report and Recommendation on July 31, 2012 (ECF No.4)

recommending that the Petition for Writ of Habeas Corpus be dismissed pre-service as a

successive 2254 petition for which the Petitioner has not demonstrated the necessary certification

from the Court of Appeals for the Third Circuit as required under 28 U.S.C. § 2244(b)(3). On

August 6, 2012, Petitioner filed a Supplement, which the Court will construe as objections to the

Report and Recommendation. Petitioner's objections do not undermine the recommendation of

the magistrate judge.


                                                1
          Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 48 of 51




       After de novo review of the pleadings and documents in the case, together with the Report

and Recommendation, and the Objections thereto, the following order is entered:
                                                ~
                            AND NOW,      thi~ day of August, 2012:
       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus is DISMISSED

as a successive 2254 petition for which the Petitioner has not demonstrated the necessary

certification from the Court of Appeals for the Third Circuit as required under 28 U.S.C. §

2244(b)(3).

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No.4) is

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(I) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.




                                                     Mark R. Hornak
                                                     United States District Judge
Robert Mickens
CT-7015
SCI Albion
10745 Route 18
Albion, P A 16475-0002




                                                 2
Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 49 of 51




                       EXHIBIT B
         Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 50 of 51



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT MICKENS,                               )
                                              )
                       Petitioner,            )
                                              )       Civil No. 2: 08-00950
       vs.                                    )       Civil No. 2: 12-01039
                                              )
MICHAEL W. HARLOW;                            )       Judge Mark R. Hornak
SUPERINTENDENT; and THE                       )
ATTORNEY GENERAL OF THE                       )
COMMONWEAL TH OF                              )
PENNSYLVANIA,                                 )
                                              )
                       Respondents.           )

                         ORDER DENYING PETITIONER'S
      "FED.R.CIV.P. 60(b)(2)(3)(d) MOTION FROM A JUDGEMENT OR ORDER"

       AND NOW, this 28th day of April, 2017, the Court construing the Motion as a second or

successive petition, it is ORDERED that, because Petitioner has not demonstrated that the Court

of Appeals for the Third Circuit has authorized him to file a second or successive habeas petition

under 28 U.S.C. § 22"4(b), the motion is DISMISSED as this Court does not have subject matter

jurisdiction to adjudicate an unauthorized successive petition.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       IT IS FURTHER ORDERED that, pursuant to Federal Rule of Appellate Procedure

4(a)( 4)(B)(ii), if Petitioner wishes to challenge this Order he must file a notice of appeal. The

notice of appeal must be filed within the time pres   1   ed by Federal Rule of Appellate Procedure

4(a), measured from the date of entry of this Order


                                                      Mark R. Hornak
                                                      United States District Judge


                                                  1
         Case 2:02-cv-01064-AJS Document 24 Filed 09/14/20 Page 51 of 51



cc:   Robert Mickens
      CT-7015
      SCI Albion
      10745 Route 18
      Albion, PA 16475-0002
      (via Certified and First Class Mail)




                                             2
